UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-1992


BRAD R. JOHNSON; ELCI WIJAYANINGSIH,

                Plaintiffs - Appellants,

          v.

ABBY POPE; ELIZABETH BILETH; WINFORD BARR; THOMAS G. WALKER;
JONATHAN D. CARROLL; UNITED STATES OF AMERICA,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington. Terrence W. Boyle,
District Judge. (7:13-cv-00078-BO)


Submitted:   February 25, 2016             Decided:   March 8, 2016


Before MOTZ, DUNCAN, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Brad Johnson, Elci Wijayaningsih, Appellants Pro Se. Lee Perla,
Paul Andrew Allulis, Richard Farber, UNITED STATES DEPARTMENT OF
JUSTICE, Washington, D.C., for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Brad R. Johnson and Elci Wijayaningsih appeal the district

court’s   order       and   judgment     granting   summary    judgment      to   the

Appellees and dismissing their 26 U.S.C. § 7422 (2012) action

seeking to recover an alleged overpayment of taxes.                        We have

reviewed the record and find no reversible error.                  Accordingly,

we   affirm     for    the     reasons    stated    by   the   district      court.

Johnson v. Pope, No. 7:13-cv-00078-BO (E.D.N.C. July 31, 2015).

We   dispense    with       oral   argument    because   the   facts   and    legal

contentions     are    adequately      presented    in   the   materials     before

this court and argument would not aid the decisional process.



                                                                          AFFIRMED




                                           2